Exhibit 10.2
 
Company Stockholders’ Support Agreement
(Metcalf, Duff & Peay)


Agreement, dated as of May 8, 2010 (this “Agreement”), by and among each of
Peter Metcalf, an individual residing in the State of Utah (“Metcalf”), Philip
Duff, an individual residing in the State of Connecticut (“Duff”) and Robert
Peay, an individual residing in the State of Utah (“Peay”, and collectively with
Metcalf and Duff, the “Designated Officer/Director Principal Stockholders” and
each individually a “Designated Officer/Director Principal Stockholder”); and
Everest/Sapphire Acquisition, LLC, a Delaware limited liability company
(“Purchaser”).


Capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Agreement and Plan of Merger, dated as of May 7, 2010 (the
“Merger Agreement”), by and among Clarus Corporation, a Delaware corporation
(“Purchaser Parent”); Purchaser; Sapphire Merger Corp., a Delaware Corporation
and wholly owned Subsidiary of Purchaser (“Merger Sub”); Black Diamond
Equipment, Ltd., a Delaware corporation (“Company”); and Ed McCall, an
individual, in his capacity as Stockholders’ Representative (“Stockholders’
Representative”).


Recitals


Whereas, Purchaser Parent, Purchaser, Merger Sub, the Company and the
Stockholders’ Representative have entered into the Merger Agreement pursuant to
which, upon satisfaction of the conditions specified therein, at the Closing, in
exchange for the payment of the Merger Consideration, Merger Sub will merge with
and into the Company with the effect that the Company will be the Surviving
Corporation and a wholly owned subsidiary of Purchaser; and


Whereas, the Designated Officer/Director Principal Stockholders are Stockholders
of the Company as well as officers and/or directors of the Company and will
benefit directly and indirectly from the Merger Agreement, the Merger and the
transactions contemplated thereby; and


Whereas,  as a condition to the Purchaser’s obligations for Closing under the
terms of the Merger Agreement, the Purchaser desires that, among other things,
the business of the Company and the Company Subsidiaries remain intact after the
Closing; and


Whereas, in order to induce Purchaser to not terminate the Merger Agreement and
to effect the Merger upon the satisfaction of the terms and conditions of the
Merger Agreement (subject to any right to terminate the Merger Agreement as set
forth therein), the Designated Officer/Director Principal Stockholders are
entering into this Agreement.


Now, Therefore, in consideration of the mutual covenants set forth herein, it is
hereby agreed as follows:

 
 

--------------------------------------------------------------------------------

 

1.           Restrictive Covenants.


(a)  Non-Competition.  Each Designated Officer/Director Principal Stockholder
acknowledges that in order to help assure Purchaser that the Company will retain
the value of the Company as a “going concern,” each Designated Officer/Director
Principal Stockholder agrees not to utilize his special knowledge of the
Business and his relationships with customers, prospective customers, suppliers
and others or otherwise to compete with the Company in the Business during the
Restricted Period.  During the Restricted Period, each Designated
Officer/Director Principal Stockholder shall not, and shall not permit any of
his respective employees, agents or others under his control, directly or
indirectly, on behalf of such Designated Officer/Director Principal Stockholder
or any other Person, to engage or have an interest, anywhere in the world in
which the Company conducts business or markets or sells its products as of the
Closing Date, alone or in association with others, as principal, officer, agent,
employee, director, partner or stockholder (except (i) solely with respect to
Metcalf and Peay, as an owner of two percent or less of the stock of any company
listed on a national securities exchange or traded in the over-the-counter
market and (ii) solely with respect to Duff, as an owner of equity interests in
one or more entities in which he does not have the power to direct or cause the
direction of the management and policies of any such entity, whether through the
ownership of voting securities, by contract or otherwise), whether through the
investment of capital, lending of money or property, rendering of services or
capital, or otherwise, in any Competitive Business.  During the Restricted
Period, each Designated Officer/Director Principal Stockholder shall not, and
shall not permit any of his respective employees, agents or others under his
control, directly or indirectly, on behalf of such Designated Officer/Director
Principal Stockholder or any other Person, to accept Competitive Business from,
or solicit the Competitive Business of any Person who at Closing is a customer
of the Business conducted by the Company, or, to such Designated
Officer/Director Principal Stockholder’s knowledge, is a customer of the
Business conducted by the Company at any time during the Restricted Period.


(b)           Non-Disparagement and Non-Interference.  Each Designated
Officer/Director Principal Stockholder shall not, either directly or indirectly,
(i) during the Restricted Period, make or cause to be made, any statements that
are disparaging or derogatory concerning the Company or its business, reputation
or prospects; (ii) during the Restricted Period, request, suggest, influence or
cause any party, directly or indirectly, to cease doing business with or to
reduce its business with the Company or do or say anything which could
reasonably be expected to damage the business relationships of the Company; or
(iii) at any time during or after the Restricted Period, use or purport to
authorize any Person to use any Intellectual Property owned by the Company or
exclusively licensed to the Company or to otherwise infringe on the intellectual
property rights of the Company.


(c)           Non-Solicitation.  During the Restricted Period, each Designated
Officer/Director Principal Stockholder shall not recruit or otherwise solicit or
induce any Person who is an employee or consultant of, or otherwise engaged by
Company, to terminate his or her employment or other relationship with the
Company, or such successor, or hire any person who has left the employ of the
Company during the preceding one year.


(d)           Certain Definitions.  For purposes of this Agreement: (i) the term
“Business” shall mean the business of manufacturing, assembling, licensing,
distributing, marketing and selling mountain climbing, hiking and skiing
equipment; (ii) the term “Competitive Business” shall mean any business
competitive with the Business and (iii) the term “Restricted Period” shall mean
(i) for Metcalf and Duff (with respect to Sections 1(b) and 1(c) only in the
case of Duff), a consecutive three year period commencing on the Closing Date
(subject to the extension provisions in Section 7(a) hereof), and (ii) for Peay
and Duff (with respect to Section 1(a) only in the case of Duff), a one year
period commencing on the Closing Date (subject to the extension provisions in
Section 7(a) hereof).  For purposes of Section 1 and Section 2 of this Agreement
only, all references to the Company shall be deemed to include each Company
Subsidiary and each of their respective successors and assigns, including,
without limitation, the Surviving Corporation, and all references to a
Designated Officer/Director Principal Stockholder shall be deemed to include all
Affiliates of such Designated Officer/Director Principal Stockholder.

 
2

--------------------------------------------------------------------------------

 

2.           Confidentiality.  Each Designated Officer/Director Principal
Stockholder acknowledges that the intangible property and all other confidential
or proprietary information with respect to the Business of the Company are
valuable, special and unique assets of Company.  The Designated Officer/Director
Principal Stockholders shall not, at any time after the Closing Date, disclose,
directly or indirectly, to any Person, or use or purport to authorize any Person
to use any confidential or proprietary information with respect to the Company,
whether or not for their own benefit, without the prior written consent of the
Purchaser unless required by Law, including, without limitation, (a) Trade
Secrets, intangible property, marketing plans, business plans and strategies;
(b) confidential or proprietary information relating to products or services;
(c) the names of customers and contacts, vendors and suppliers, the cost of
materials and labor, the prices obtained for services sold (including the
methods used in price determination, manufacturing and sales costs),
compensation paid to employees and consultants and other terms of employment,
production operation techniques or any other confidential or proprietary
information of, about or pertaining to the Business, and any other confidential
or proprietary information and material relating to any customer, vendor,
licensor, licensee, or other party in connection with the Business; and (d) any
other confidential or propriety information which such Designated
Officer/Director Principal Stockholder acquired or developed in connection with
or as a result of his being a shareholder, officer, director, employee, agent or
representative of the Company, excepting in each instance (a) – (d) only such
information as (i) is already known to the public or which may become known to
the public without any fault of such Designated Officer/Director Principal
Stockholder in violation of any confidentiality restrictions, (ii) (A) was
available to such Designated Officer/Director Principal Stockholder (prior to
its delivery to such Designated Officer/Director Principal Stockholder by the
Company) or (B) becomes available to an Designated Officer/Director Principal
Stockholder, in each instance (A) or (B) on a non-confidential basis from a
Person other than the Company who is not otherwise bound by a confidentiality
agreement with respect to such information or is otherwise prohibited from
transmitting the information to such Designated Officer/Director Principal
Stockholder, or (C) can be proven to have been independently developed by such
Designated Officer/Director Principal Stockholder without reference to such
information.
 
3.           Representations and Warranties.  In order to induce Purchaser to
enter into this Agreement, not terminate the Merger Agreement and to effect the
Merger upon satisfaction of the terms and conditions of the Merger Agreement
(subject to Purchaser’s right to terminate the Merger Agreement as set forth
therein), and the transactions contemplated by the Merger Agreement, each
Designated Officer/Director Principal Stockholder represents and warrants to
Purchaser, severally and not jointly and as to themselves and not as to any
other Designated Officer/Director Principal Stockholder, that the following
representations and warranties are true as of the date hereof and will be true
as of the Closing:
 
(a)           Capacity; Authorization; Enforceability.  Such Designated
Officer/Director Principal Stockholder is of legal age and capacity and has all
requisite power and authority to execute, deliver and perform this Agreement and
each of his obligations under this Agreement.  This Agreement has been duly and
validly executed and delivered by such Designated Officer/Director Principal
Stockholder, and constitutes the legal, valid and binding obligation of such
Designated Officer/Director Principal Stockholder, enforceable against him in
accordance with its respective terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, or other similar Laws affecting or
relating to the rights of creditors generally or by general principles of
equity.

 
3

--------------------------------------------------------------------------------

 

(b)           Company Common Stock Ownership.  The shares of Company Common
Stock listed on Schedule 3(b) opposite such Designated Officer/Director
Principal Stockholder’s name (i) are owned beneficially by such Designated
Officer/Director Principal Stockholder; (ii) constitute all of the shares of
capital stock of the Company and each Company Subsidiary that are owned
beneficially by such Designated Officer/Director Principal Stockholder, and
(iii) except with respect to shares of Company Common Stock indicated on
Schedule 3(b) as being held in the Black Diamond Equipment, Ltd. Profit Sharing
Plan (the “Company 401(k) Plan”) for the benefit of such Designated
Officer/Director Principal Stockholder (the “401(k) Shares”) which are held
legally and of record by the custodian thereof, are owned legally and of record
by such Designated Officer/Director Principal Stockholder.  Such Designated
Officer/Director Principal Stockholder has all right, title and interest in and
to such shares of Company Common Stock free and clear of all Liens and free of
any other restriction, except for restrictions imposed by applicable securities
Laws; provided, that with respect to the 401(k) Shares, the custodian under the
Company’s 401(k) Plan has legal title to the 401(k) Shares for the benefit of
such Designated Officer/Director Principal Stockholder and the title to and
transfer of the 401(k) Shares are subject to the terms and conditions of the
Company 401(k) Plan.  Such Designated Officer/Director Principal Stockholder has
not granted or acknowledged to any Person any Rights with respect to any shares
of capital stock of the Company (other than (i) Rights granted to the custodian
prior to the date hereof pursuant to the Company 401(k) Plan with respect to his
401(k) Shares and (ii) to Purchaser pursuant to any Company Stockholders’ Option
Agreement executed and delivered to Purchaser by such Designated
Officer/Director Principal Stockholder) and such Designated Officer/Director
Principal Stockholder has sole voting power and sole power to issue instructions
with respect to the matters set forth herein, sole power of disposition, sole
power of conversion, sole power to demand appraisal rights and sole power to
agree to all of the matters set forth in this Agreement with respect to such
Designated Officer/Director Principal Stockholder’s shares of capital stock of
the Company with no limitations, qualifications or restrictions on such rights
other than, with respect to his 401(k) Shares, any rights granted to the
custodian prior to the date hereof under the Company’s 401(k) Plan.
 
(c)           No Conflicts.  Except for the limitation contained in Section 7.4
of the Bylaws of the Company (which the parties hereto anticipate will be
removed prior to Closing by action of the Board of Directors of the Company),
the execution, delivery and performance of this Agreement by such Designated
Officer/Director Principal Stockholder, the delivery of such Designated
Officer/Director Principal Stockholder’s written consent to the Merger Agreement
and the Merger, and the consummation of the transactions contemplated hereby and
thereby do not and will not (i) violate, or be in conflict with, or constitute a
default under, or result in, or provide the basis for, the termination of, any
of its obligations under any material Contract to which such Designated
Officer/Director Principal Stockholder is a party; or (ii) violate any Law or
Order of any Governmental Authority applicable to such Designated
Officer/Director Principal Stockholder, or require the consent, approval or
action of, filing with or notice to any Governmental Authority or other Person
in order for such Designated Officer/Director Principal Stockholder to
consummate the transactions contemplated by this Agreement.
 
 (d)           Disclosure Under the Securities and Exchange Act.  During the
past ten years, such Designated Officer/Director Principal Stockholder has not
been convicted of, involved in, or the subject of (as the case may be) any of
the circumstances or events described in Regulation S-K, Item 401, paragraphs
(f)(1) through (6) promulgated under the Securities and Exchange Act of 1934.


4.           Indemnification.  Each Designated Officer/Director Principal
Stockholder, severally and not jointly, hereby agrees to indemnify and hold
harmless each Purchaser Indemnified Party from, against and in respect of the
full amount of any and all Losses incurred or suffered by the Purchaser
Indemnified Parties or any of them in respect of, arising from, in connection
with, or incident to (a) any breach of, or inaccuracy in, any representation or
warranty made by such Designated Officer/Director Principal Stockholder in
Section 3 of this Agreement; (b) any breach, violation, nonperformance or
non-fulfillment of any covenants, agreements or obligations of such Designated
Officer/Director Principal Stockholder in this Agreement; (c) from and after the
Closing, any fraud committed by the Company (whether or not known by such
Designated Officer/Director Principal Stockholder) with respect to the Merger
Agreement or the Merger; and (d) any fraud committed by such Designated
Officer/Director Principal Stockholder with respect to this Agreement, the
Merger Agreement or the Merger; provided, however, that no indemnification
payment to be made by a Designated Officer/Director Principal Stockholder in
respect of indemnification required to be made pursuant to this Agreement and
any Company Stockholders’ Option Agreement to which such Designated
Officer/Director Principal Stockholder is a party, in the aggregate, shall be
required to be made to the Purchaser Indemnification Parties in excess of the
sum of, without duplication (i) the Merger Consideration actually paid to such
Designated Officer/Director Principal Stockholder and (ii) the Merger
Consideration that would have been paid to such Designated Officer/Director
Principal Stockholder in respect of any shares of Company Common Stock that were
donated or transferred by such Designated Officer/Director Principal Stockholder
since April 1, 2010.

 
4

--------------------------------------------------------------------------------

 

5.           Release, Acknowledgement and Waiver.  Each Designated
Officer/Director Principal Stockholder, for himself and his successors and
assigns, releases the Company, the Surviving Corporation and their respective
Affiliates from any claims, actions, suits and damages in connection with any
claims such Designated Officer/Director Principal Stockholder may have in his
capacity as a Stockholder.  Each Designated Officer/Director Principal
Stockholder acknowledges and agrees that neither the Company nor any Company
Subsidiary has breached any obligation owing to such Designated Officer/Director
Principal Stockholder, and that no facts or circumstances exist which could
provide the basis for such a claim against the Company, any Company Subsidiary,
the Surviving Corporation or their respective Affiliates.


6.           Authorization of Stockholders’ Representative. Each Designated
Officer/Director Principal Stockholder hereby confirms his approval of the
Stockholders’ Representative’s power and authority, and each of the other
provisions set forth in Article XI of the Merger Agreement is hereby agreed,
confirmed and ratified and shall be deemed incorporated by reference herein.  In
addition to the powers and authority granted thereby, the Stockholders’
Representative is hereby appointed, authorized and empowered to act for the
benefit of each Designated Officer/Director Principal Stockholder in connection
with and to facilitate the consummation of the transactions contemplated by this
Agreement, the Merger Agreement and the Escrow Agreement, and the transactions
contemplated hereby and thereby, as the exclusive agent and attorney-in-fact to
act on behalf of each Designated Officer/Director Principal Stockholder, for the
following purposes and with the following powers and authority:



 
(i)
in the event of an amendment to the Merger Agreement which is approved by the
Board of Directors of the Company, to confirm to the Purchaser that this
Agreement, the Option Agreement and, to the extent any Stockholder consent is
required therefor, that the consents of the Designated Officer/Director
Principal Stockholders in the Company Stockholders’ Consents remain in full
force and effect; and

 

 
(ii)
to execute and deliver such immaterial modifications or waivers in connection
with this Agreement or, to the extent any Stockholder consent is required, the
Merger Agreement or the Escrow Agreement.

 

 
7.
Miscellaneous.

 
(a)           Continuing Obligations; Equitable Remedies.  The restrictions set
forth in Sections 1 and 2 are considered by the parties to be reasonable for the
purposes of protecting the value of the business and goodwill of the Surviving
Corporation (after giving effect to the transactions contemplated by the Merger)
and each Designated Officer/Director Principal Stockholder acknowledges that the
Purchaser and the Surviving Corporation would be irreparably harmed and that
monetary damages would not provide an adequate remedy to the Purchaser in the
event the covenants contained in Sections 1 and 2 were not complied with in
accordance with their terms.  The Designated Officer/Director Principal
Stockholders agree that any breach by such Designated Officer/Director Principal
Stockholder of any provision of Sections 1 or 2 shall entitle the Purchaser and,
after the Closing, the Surviving Corporation to an injunction, specific
performance and other equitable relief to secure the enforcement of these
provisions, in addition to any other remedies (including damages) which may be
available to the Purchaser and the Surviving Corporation.  If any of the
Designated Officer/Director Principal Stockholders or any of their respective
Affiliates, heirs and personal and legal representatives breaches the covenants
set forth in Section 1, the Restricted Period described therein shall be
extended for a period equal to the period that a court having jurisdiction has
determined that such covenant has been breached.  It is the desire and intent of
the parties that the provisions of Sections 1 and 2 be enforced to the fullest
extent permissible under the laws and public policies of each jurisdiction in
which enforcement is sought.  If any provisions of Section 1 or 2 relating to
the time period, scope of activities or geographic area of restrictions is
declared by a court of competent jurisdiction to exceed the maximum permissible
time period, scope of activities or geographic area, as the case may be, the
time period, scope of activities or geographic area shall be reduced to the
maximum which such court deems enforceable.  If any provisions of Section 1 or 2
other than those described in the preceding sentence are adjudicated to be
invalid or unenforceable, the invalid or unenforceable provisions shall be
deemed amended (with respect only to the jurisdiction in which such adjudication
is made) in such manner as to render them enforceable and to effectuate as
nearly as possible the original intentions and agreement of the parties.

 
5

--------------------------------------------------------------------------------

 

(b)           Public Announcement.  No public announcement or other publicity
regarding this Agreement, the Merger Agreement or the transactions contemplated
hereby and thereby shall be made prior to or after the date hereof without the
prior written consent of Company and Purchaser as to form, content, timing and
manner of distribution.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude any party or its Affiliates from making any public
announcement or filing required pursuant to any federal or state securities law,
rule or regulation.


(c)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given (a) when delivered
personally, (b) when transmitted by facsimile (receipt confirmed), (c) on the
fifth (5th) Business Day following mailing by registered or certified mail
(return receipt requested), or (d) on the next Business Day following deposit
with an overnight delivery service of national reputation, to the parties at the
following addresses and facsimile numbers (or at such other address or facsimile
number for a party as may be specified by like notice):
 
If to Purchaser:


c/o Clarus Corporation
One Landmark Square, 22nd Fl
Stamford, CT  06901
Attn:      Executive Chairman
Fax:        (203) 552-9607


with a copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas, 26th Floor
New York, New York 10019
Attn.:      Robert L. Lawrence, Esq.
Jeffrey S. Tullman, Esq.
Fax:        (212) 245-3009


If to a Designated Officer/Director Principal Stockholder, to the address and/or
facsimile number set forth below such Designated Officer/Director Principal
Stockholder’s name on the signature page hereto.


(d)           Severability. The invalidity of any term or terms of this
Agreement shall not affect any other term of this Agreement which shall remain
in full force and effect. 
 
(e)           No Third Party Beneficiaries. The Company shall be a third party
beneficiary of the provisions of Sections 1, 2 and 7(a).  Except as set forth in
the immediate preceding sentence, there are no third party beneficiaries of this
Agreement or of the transactions contemplated hereby and nothing contained
herein shall be deemed to confer upon any one other than the parties hereto (and
their permitted successors and assigns, and including, with respect to the
Company, the Surviving Corporation and Purchaser Parent) any right to insist
upon or to enforce the performance of any of the obligations contained herein. 

 
6

--------------------------------------------------------------------------------

 

(f)           Time of the Essence. Time is of the essence with respect to the
obligations of the parties hereunder.
 
(g)           Negotiation of Agreement. Each party hereto acknowledges that it
has had the opportunity to consult with independent counsel of its choice
throughout all negotiations that have preceded the execution of this
Agreement.  Each party and its counsel (if any) has cooperated in the drafting
and preparation of this Agreement and the other documents referred to herein,
and any and all drafts relating thereto will be deemed the work product of the
parties hereto and may not be construed against any party by reason of its
preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against the party
that drafted it is of no application and is hereby expressly waived.
 
(h)           Counterparts.  This Agreement may be executed in any number of
counterparts each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.  The exchange of copies of this
Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.
 
(i)           Successors. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
(j)           Entire Agreement; Waiver and Modification.  This Agreement and the
Merger Agreement (together with the certificates, agreements, exhibits,
schedules, instruments and other documents referred to herein or therein)
constitutes the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersedes all prior agreements, both written and
oral, with respect to such subject matter.  Any provision of this Agreement may
be waived at any time in writing by the party which is entitled to the benefits
thereof.  No change, modification, extension, termination, notice of
termination, discharge, abandonment or waiver of this Agreement or any of its
provisions, nor any representation, promise or condition relating to this
Agreement, will be binding upon any party unless made in writing and signed by
such party.
 
(k)           Governing Law.  THIS AGREEMENT HAS BEEN ENTERED INTO AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF.

 
7

--------------------------------------------------------------------------------

 

(l)           Consent to Jurisdiction. EACH PARTY TO THIS AGREEMENT, BY ITS
EXECUTION HEREOF, (I) HEREBY IRREVOCABLY SUBMITS, AND AGREES TO CAUSE EACH OF
ITS SUBSIDIARIES TO SUBMIT, TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF
THE STATE OF DELAWARE LOCATED IN NEW CASTLE COUNTY (OR IF JURISDICTION THERETO
IS NOT PERMITTED BY LAW, THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE) FOR THE PURPOSE OF ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF, (II)
HEREBY WAIVES, AND AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO WAIVE, TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, AND AGREES
NOT TO ALLOW ANY OF ITS SUBSIDIARIES TO ASSERT, BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT ANY SUCH PROCEEDING BROUGHT IN ONE OF
THE ABOVE-NAMED COURTS IS IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT AND (III) HEREBY AGREES NOT TO
COMMENCE OR TO PERMIT ANY OF ITS SUBSIDIARIES TO COMMENCE ANY ACTION, CLAIM,
CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR RELATING TO THE
SUBJECT MATTER HEREOF OTHER THAN BEFORE ONE OF THE ABOVE-NAMED COURTS NOR TO
MAKE ANY MOTION OR TAKE ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE
TRANSFER OR REMOVAL OF ANY SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION TO ANY COURT
OTHER THAN ONE OF THE ABOVE-NAMED COURT WHETHER ON THE GROUNDS OF INCONVENIENT
FORUM OR OTHERWISE.  EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY
SUCH PROCEEDING IN ANY MANNER PERMITTED BY DELAWARE LAW, AND AGREES THAT SERVICE
OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS SPECIFIED PURSUANT TO SECTION 7(c) IS REASONABLY CALCULATED TO GIVE
ACTUAL NOTICE.  IN ANY PROCEEDINGS INSTITUTED IN CONNECTION WITH THIS AGREEMENT,
THE PREVAILING PARTY SHALL BE ENTITLED TO AN AWARD OF ITS REASONABLE ATTORNEYS’
FEES AND COSTS UPON FINAL DETERMINATION THEREOF (INCLUDING ANY APPEALS IN
RESPECT THEREOF OR THE EXPIRATION OF ANY RIGHT TO APPEAL IN CONNECTION
THEREWITH).
 
(m)           Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING.  EACH OF THE PARTIES AGREES AND ACKNOWLEDGES THAT IT HAS BEEN
INFORMED THAT THIS SECTION 7(m) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE
OTHER PARTIES HERETO ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT
AND ANY OTHER AGREEMENTS RELATING HERETO OR CONTEMPLATED HEREBY.  ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7(m) WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY. 


[Signature Page Follows]

 
8

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.



  Purchaser:             Everest/Sapphire Acquisition, LLC             By:
 /s/ Philip A. Baratelli
     
Name: Philip A. Baratelli
     
Title: Secretary and Treasurer
 




 
Designated Officer/Director
   
Principal Stockholders:
         
 /s/ Peter Metcalf
   
Name:
Peter Metcalf
   
Address:
               
Fax:
           
 /s/ Philip Duff
   
Name:
Philip Duff
   
Address:
               
Fax:
           
 /s/ Robert Peay
   
Name:
Robert Peay
   
Address:
               
Fax:
 


 

--------------------------------------------------------------------------------

 

Schedule 3(b)


Company Common Stock Ownership


Name of Stockholder
 
No. of Shares of Company
Common Stock 
(other than 401(k) Shares
 
No. of 401(k) Shares
Philip Duff
 
14,200
 
0
Peter Metcalf
 
6,822
 
5,819
Robert Peay
  
193
  
70


 

--------------------------------------------------------------------------------

 